Argued December 6, 1927.
A husband appeals from an order requiring him to contribute to the support of his wife. He asserts that the court was without jurisdiction because both parties were living in the same house when complaint was filed and when the order was made. The law is otherwise: Com. v. Nugent, 85 Pa. Super. 147,149. The Commonwealth moved to quash the appeal on the ground that it was not taken in time. The order was made February 4, 1927, and the appeal was not taken until November 14, 1927; as the statute requires appeals to be taken within three months, we must grant the motion to quash.
Appeal quashed. *Page 588